UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7196



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM HENRY REID,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-97-748)


Submitted: Janury 15, 2004                 Decided:   January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Henry Reid, Appellant Pro Se. Arthur Bradley Parham, OFFICE
OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Henry Reid, Jr., appeals from the denial of his

motions for reconsideration under Federal Rules of Civil Procedure

59(e) and 60(b).   His motions sought to void his criminal judgment

and specifically asserted that he did not invoke the provisions of

28 U.S.C. § 2255 (2000).   Because the rules of civil procedure have

no applicability in a criminal case, see United States v. Mosavi,

138 F.3d 1365, 1366 (11th Cir. 1998), we affirm the district

court’s orders denying Reid’s motions.       We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -